692 N.W.2d 380 (2005)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Larry Alfonso MOORER, Defendant-Appellant.
Docket No. 126457. COA No. 244119.
Supreme Court of Michigan.
February 25, 2005.
On order of the Court, the application for leave to appeal the May 18, 2004 judgment of the Court of Appeals is considered. We direct the Wayne County Prosecuting Attorney to answer the defendant's application for leave to appeal within 28 days after the date of this order. Among the issues to be addressed is whether, in light of People v. Fisher, 449 Mich. 441, 537 N.W.2d 577 (1995) and People v. Ortiz, 249 Mich.App. 297, 642 N.W.2d 417 (2001), the Court of Appeals properly held that the admission of the victim's statements violated MRE 803(3).
*381 The application for leave to appeal remains pending.
MARILYN J. KELLY, J., dissents and states as follows:
The Court of Appeals affirmed defendant's convictions and held that any evidentiary error at trial was harmless. 262 Mich.App. 64, 75, 683 N.W.2d 736 (2004). Defendant applied for leave to appeal in propria persona. He requested appointment of appellate counsel because he is indigent and confused by the legal issues.
The Wayne County Prosecutor chose not to respond to defendant's application. If the majority believes the prosecutor's professional analysis is necessary for resolution of this case, it should grant leave rather than giving the prosecutor an independent opportunity to answer. The defendant should have counsel assigned. Then both parties would be afforded an equal opportunity to present their soundest arguments.
MICHAEL F. CAVANAGH, J., joins the statement of MARILYN J. KELLY, J.